36 F.3d 1096
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sonny Boy WEBB, Plaintiff Appellant,v.ENVIRONMENTAL PROTECTION AGENCY;  William K. Reilly,Administrator, Office of Administration andResources Management, RTP, N.C.;  WillieE. Greenstreet, Director,Defendants Appellees.
No. 94-1059.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1994Decided Sept. 23, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Senior District Judge.  (CA-92-72-1)
Sonny Boy Webb, appellant pro se.
Gill Paul Beck, Office of the United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for Appellee in Appellant's action seeking a job promotion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Webb v. EPA, No. CA-92-72-1 (M.D.N.C. Oct. 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court did not expressly address Appellant's retaliation claim.  Because Appellee presented a legitimate reason for the incidents about which Appellant complains, we find that, even if he made a prima facie showing of retaliation, Appellant was not entitled to relief on this claim.   Cf. Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981)